Appeal from a judgment of the County Court of Greene County (Lalor, J.), entered December 1, 1992, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner contends that he is entitled to habeas corpus relief because the accusatory instrument with which he was charged was defective, denying County Court of jurisdiction. Given that this issue could have been raised on direct appeal or by way of a CPL article 440 motion, we find that habeas corpus is not an appropriate remedy in this case (see, People ex rel. Woodard v Berry, 143 AD2d 457, 458, lv denied 73 NY2d 705; People ex rel. Rosado v Miles, 138 AD2d 808). Furthermore, we do not find that the allegations in the petition warrant departure from traditional orderly procedure (see, People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702).
Mikoll, J. P., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.